FILED
                           NOT FOR PUBLICATION                              MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE FELIPE VELASCO,                             No. 14-55839

              Petitioner - Appellant,            D.C. No. 8:12-cv-01011-JSL-AGR

 v.
                                                 MEMORANDUM*
KATHLEEN ALLISON, Warden,

              Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Central District of California
                  J. Spencer Letts, Senior District Judge, Presiding

                       Argued and Submitted March 9, 2016
                              Pasadena, California

Before: PREGERSON, PAEZ, and NGUYEN, Circuit Judges.

      Jose Felipe Velasco appeals the denial of his habeas petition under 28 U.S.C.

§ 2254. We affirm. Because the petition was filed after April 24, 1996, the

provisions of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) govern. Lindh v. Murphy, 521 U.S. 320, 326-27 (1997). Under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
AEDPA, habeas relief may be granted only if the state court’s adjudication was:

(1) “contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States;” or (2)

“based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d).

      The California Court of Appeal did not err in rejecting Velasco’s claims of

juror bias and affirming his conviction and sentence. The state trial court engaged

in a lengthy colloquy with Juror 112 after she admitted remembering that a former

coworker committed a similar crime to Velasco’s and expressed doubts about her

ability to remain impartial. Although Juror 112 made several troubling statements

during that colloquy, she also expressed confidence that she could follow the

court’s instructions and consider only admissible evidence when returning a

verdict. Given that trial courts are “best situated to determine competency to serve

impartially,” Patton v. Yount, 467 U.S. 1025, 1039 (1984), it was not unreasonable

for the state court to find that Juror 112 was believable when she promised to

adhere to the judge’s instructions. 28 U.S.C. § 2254(d)(2). Nor was the state

court’s decision “contrary to” or “an unreasonable application of” the Supreme

Court’s decisions on juror bias. See Patton, 467 U.S. at 1036-40; Skilling v. United




                                          2
States, 561 U.S. 358, 396-99 (2010); see also 28 U.S.C. § 2254(d)(1). Thus,

Velasco's claim fails under both prongs of § 2254.

      AFFIRMED.




                                         3
                                                                               FILED
Velasco v. Allison, No. 14-55839                                               MAR 24 2016

                                                                            MOLLY C. DWYER, CLERK
Pregerson, J., dissenting:                                                   U.S. COURT OF APPEALS



      I dissent. The “several troubling statements” Juror 112 uttered during the

lengthy colloquy with the court, in my view, would compel any fair-minded jurist

to find actual bias, a determination that would have required the juror’s

replacement by one of the three sitting alternates.